Exhibit 10.1

Siebel Systems, Inc.
Nonqualified Deferred Compensation Plan

Effective September 1, 2004

 1. Purpose and Definitions.

Siebel Systems, Inc. hereby adopts this Siebel Systems, Inc. Nonqualified
Deferred Compensation Plan. The Plan was established for the purpose of
providing the Company's eligible employees with a program for deferring
compensation that otherwise would be earned during employment.



It is intended that the Plan and its related Trust shall constitute an unfunded
deferred compensation arrangement for the benefit of a select group of
management or highly compensated employees of the Company and its subsidiaries
for purposes of the federal income tax laws and ERISA, and all documents,
agreements or instruments made or given pursuant to the Plan shall be
interpreted so as to effect such intent.

Capitalized terms used in this Plan shall be defined as follows:

 A.  "401(k) Plan" means the Siebel Systems, Inc. 401(k) Salary Deferral Plan,
     as it may be amended from time to time.

     

 B.  "Account" means the bookkeeping Account established on behalf of a
     Participant into which Deferred Compensation and Company Contributions,
     plus earnings and losses thereon, are recorded.

     

 C.  "Base Pay" means a Participant's basic salary without regard to bonuses,
     commissions and other incentive compensation.

     

 D.  "Board of Directors" means the Board of Directors of Siebel Systems, Inc.

     

 E.  "Change in Control Election" means the Participant election with respect to
     a Change in Control permitted under Section 7.

     

 F.  "Change in Control" means any event described in Section 7.

     

 G.  "Code" means the Internal Revenue Code of 1986, as amended from time to
     time.

     

 H.  "Company Contributions" means contributions to the Plan made by the
     Company, if any, pursuant to Section 3.E.

     

 I.  "Company" means Siebel Systems, Inc. and its affiliates.

     

 J.  "Compensation Committee" means the Compensation Committee of the Board of
     Directors of the Company.

     

 K.  "Deduction Limitation" means the limitations on payment of an Account
     described in Section 6.F.

     

 L.  "Deferred Compensation" means the amount of Total Compensation or Base Pay,
     as applicable, that a Participant elects to defer into the Plan.

     

 M.  "Disability" means that the Participant has a mental or physical disability
     as determined by the Plan Committee in accordance with the standards and
     procedures used for determining Disability under the Company's broad-based
     regular long-term disability plan, if any, under which the Participant is a
     participant. At any time that the Company does not maintain such a
     long-term disability plan, "Disabled" or "Disability" shall mean the
     inability of a Participant, as determined by the Plan Committee,
     substantially to perform such Participant's regular duties and
     responsibilities due to a medically determinable physical or mental illness
     which has lasted, or can reasonably be expected to last, for a period of
     six (6) consecutive months, but only to the extent that such definition
     does not violate the Americans with Disabilities Act.

     

 N.  "Election Form" means the form provided by the Plan Committee on which a
     Participant may elect to defer his or her Total Compensation or Base Pay
     for a Plan Year and elect the time and form of distributions from the Plan.

     

 O.  "ERISA" means the Employee Retirement Income Security Act of 1974, as
     amended from time to time.

     

 P.  "Fixed Date Payout" means the in-service withdrawal permitted under Section
     6.B.

     

 Q.  "Investment Funds" means the investment funds described under Section 5.A.

     

 R.  "New Employee" means an employee who first performs services for the
     Company after the first day of a Plan Year, or for the first Plan Year, who
     first performs services for the Company on or after January 1, 2003 and on
     or before August 31, 2004.

     

 S.  "Normal Retirement Age" means the date on which the Participant attains
     fifty-nine and one-half (59 ½) years of age.

     

 T.  "Participant" means each common-law employee on the United States payroll
     of the Company who is designated by the Compensation Committee, in
     accordance with the Plan terms, as an eligible employee who may elect to
     participate in the Plan.

     

 U.  "Plan Committee" means the Plan Administrative Committee established under
     Section 10.

     

 V.  "Plan" means this Siebel Systems, Inc. Nonqualified Deferred Compensation
     Plan, as it may be amended from time to time.

     

 W.  "Plan Year" means the calendar year. The first Plan Year shall be the short
     period from September 1, 2004 to December 31, 2004.

     

 X.  "Termination of Employment" means the termination of the Participant's
     employment with the Company for any reason other than retirement at or
     following attainment of Normal Retirement Age.

     

 Y.  "Total Compensation" means a Participant's compensation for purposes of the
     401(k) Plan, but without limitation under Section 401(a)(17) of the Code,
     including Base Pay and Variable Pay, but excluding stock option earnings.

     

 Z.  "Trust" means the Siebel Systems, Inc. Nonqualified Deferred Compensation
     Trust established in conjunction with this Plan.

     

 AA. "Variable Pay" means a Participant's commissions and bonuses and any other
     incentive compensation.

     

Eligibility.

Each common-law employee of the Company and its principal subsidiaries who is on
the United States payroll and who is designated by the Compensation Committee as
an eligible employee may participate in the Plan for a Plan Year.



Unless otherwise determined by the Compensation Committee, the following classes
of employees may elect to be Participants in the Plan. An election to
participate in the Plan shall be made by completing and filing the Election Form
described in Section 3.A.

 A. Except as specified in Section 2.B below, employees on the United States
    payroll of the Company whose Total Compensation in the immediately preceding
    calendar year (the "look back year") was equal to or in excess of One
    Hundred Seventy-Five Thousand Dollars ($175,000);

    

 B. With respect to New Employees, (i) for the year of hire, an employee whose
    Base Pay on an annualized basis is at least One Hundred Fifty Thousand
    Dollars ($150,000) in his or her year of hire and (ii) for the year
    following the year of hire, an employee whose Base Pay on an annualized
    basis in the look back year was at least One Hundred Fifty Thousand Dollars
    ($150,000).

    

Election to Defer Compensation.

A Participant may elect to defer receipt of a specified percentage, from one
percent (1%) to eighty percent (80%), of the Participant's Base Pay and/or from
one percent (1%) to one hundred percent (100%) of the Participant's Variable
Pay. In determining the amount of Base Pay eligible for deferral under this
Plan, an amount of Base Pay must remain undeferred such that the Participant's
contributions under the 401(k) Plan, other premiums and contributions for
benefits elected by the Participant and/or required by the Company, as well as
withholdings from pay for benefits, repayments to the Company previously agreed
to by the Participant, and taxes may be made. In determining the amount of
Variable Pay eligible for deferral under this Plan, an amount of Variable Pay
must remain undeferred such that any draws, or other repayments to the Company
previously agreed to by the Participant, may be made. The Company may adjust a
Participant's deferral election in order to cause the election to meet the
requirements of this paragraph.



Election Form.

Each Participant may elect to defer receipt of his or her Total Compensation or
Base Pay, as applicable, by filing with the Company:



 i.   For the first Plan Year, the Election Form provided by the Plan Committee
      at any time on or before August 31, 2004, for Total Compensation to be
      paid for services rendered after August 31, 2004;

      

 ii.  For subsequent Plan Years, the Election Form provided by the Plan
      Committee at any time prior to December 31 preceding the first day of the
      relevant Plan Year with respect to Total Compensation to be earned in such
      subsequent Plan Year;

      

 iii. For New Employees, the Election Form provided by the Plan Committee within
      thirty (30) days following the date the New Employee is notified in
      writing by the Compensation Committee, or its designee, that the New
      Employee is eligible to participate in the Plan for Base Pay earned after
      the date the Election Form is filed with the Company.

      

The Election Forms shall specify the form in which payments from the Plan shall
be paid to the Participant and, subject to the limitations of Section 6, the
time at which such payments shall commence. The elections shall be delivered to
the Plan Committee, or its designee, in such form as may be permitted by the
Plan Committee, including electronic or telephonic communication.

Effect of No Election to Defer.

If a Participant makes no election to defer Total Compensation or Base Pay under
the Plan for a Plan Year, any Total Compensation or Base Pay that the
Participant is entitled to receive for the Plan Year shall be paid to the
Participant at such time, in such manner and in such amounts as is consistent
with the normal payroll practices of the Company or as provided in the relevant
incentive compensation plan or commission program.



Leave of Absence.

If a Participant is authorized by the Company for any reason to take a paid
leave of absence from the employment of the Company, the Participant shall
continue to be considered employed by the Company and the Deferred Compensation
shall continue to be withheld during such paid leave of absence in accordance
with this Section 3. For purposes of clarity, payment of short-term, long-term
or state sponsored disability payments to Participant do not constitute a "paid
leave of absence" for purposes of this Plan; however, any Company paid maternity
benefit will constitute a "paid leave of absence" for purposes of this Plan.



If a Participant is authorized by the Company for any reason to take an unpaid
leave of absence from the employment of the Company, or if a Participant is on
leave of absence as a result of his or her Disability, the Participant shall
continue to be considered employed by the Company and the Participant shall be
excused from making deferrals from the date the unpaid leave of absence begins
until the earlier of the date the leave of absence expires or the Participant
returns to a paid employment status. Upon such expiration or return, as the case
may be, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
previously made by the Participant for that Plan Year.

Irrevocable Election to Defer.

Following a Participant's filing of an Election Form with the Company pursuant
to Section 3.A above, such election to defer compensation shall be irrevocable
with respect to the Plan Year to which it relates, and the Participant shall not
be permitted to change such deferral election for the remainder of the Plan Year
for which the deferral election is in effect, except as otherwise set forth
herein. Notwithstanding the foregoing, the election may be terminated with
respect to Total Compensation or Base Pay not yet earned by mutual agreement in
writing between the Participant and the Plan Committee. Such termination, if
approved, shall be effective beginning with Total Compensation or Base Pay to be
earned during the period following the execution of such mutual agreement.



Company Contribution.

The Company, in its sole discretion, may make such contributions to the Accounts
of Participants as the Company may determine. If the Company elects to make
Company Contributions for a Plan Year, such Company Contributions shall be in
the amount determined by the Company for the relevant Plan Year and shall be
allocated to the Accounts of such Participants as shall be determined by the
Company. Nothing in this Section 3.E requires the Company to make Company
Contributions for any Plan Year, nor, if Company Contributions are made, to
allocate such Company Contributions in an equal or proportional manner among
Participant Accounts. If Company Contributions are made by the Company, such
contributions shall be bookkeeping entries and shall not be subject to
investment direction by the Participant. The Company also reserves the right to
impose a vesting schedule on any Company Contribution made for any Plan Year.
Company Contributions, if made, shall be subject to the same terms, conditions
and restrictions as apply to Deferred Compensation under this Plan.



Crediting of Deferred Compensation and Any Company Contributions.

All amounts of a Participant's Deferred Compensation pursuant to Section 3 and
Company Contributions, if any, made to the Plan on behalf of a Participant shall
be credited to such Participant's Account and may be contributed to the Trust.
Such Accounts shall be bookkeeping entries only and shall be credited with
earnings and losses in accordance with Section 5. Except as otherwise provided
in Section 6, the amount to be paid to a Participant from the Plan in accordance
with Section 6 shall be an amount equal to the balance of the Participant's
Account at the time of payment.



Investment of Deferred Compensation and Company Contributions.



 A. Investment Funds.

The Investment Funds referred to in this Section 5 shall be selected by the Plan
Committee and may (but need not) be the same Investment Funds in which
investments under the 401(k) Plan are invested. Any amounts held under this Plan
shall be segregated from the amounts held under the 401(k) Plan and shall be
administered in accordance with the terms and conditions of this Plan and shall
not be administered under the terms and conditions of the 401(k) Plan.



Deemed Investments.

In accordance with and subject to the rules and procedures that are established
from time to time by the Plan Committee, in its sole discretion, amounts shall
be credited or debited to a Participant's Account in accordance with the
following rules:



 i.   A Participant, in connection with his or her deferral election shall
      elect, on the Election Form, one or more Investment Funds to be used to
      determine the additional amounts to be credited (or charged, as the case
      may be) to his or her Account. The Participant also may, from time to
      time, by submitting an Election Form to the Plan Committee, or its
      designee, change the portion of his or her Account allocated to each
      Investment Fund. If an investment election is made in accordance with the
      previous sentence, it shall become effective as soon as administratively
      practicable and shall continue thereafter until changed in accordance with
      the previous sentence. Changes may be made to investment elections at any
      time during the Plan Year. Any investment election from a Participant
      under this Section 5 shall be delivered to the Plan Committee, or its
      designee, in such form as permitted by the Plan Committee, including
      electronic or telephonic communication.

      

 ii.  In making any election described in this Section 5, the Participant shall
      specify, in increments of whole percentage points, the percentage of his
      or her Account to be allocated to an Investment Fund (as if the
      Participant were making an investment in that Investment Fund with that
      portion of his or her Account). Such election may be made in any form
      permitted by the Plan Committee, including electronic or telephonic
      communication.

      

 iii. The investment results (either earnings or losses) to be credited to a
      Participant's Account will be determined by the Plan Committee, in its
      sole discretion, based on the actual performance of the Investment Funds.
      A Participant's Account shall be credited or debited as frequently as is
      administratively feasible, but no less often than monthly, based on the
      performance of each Investment Fund selected by the Participant, as
      determined by the Plan Committee in its sole discretion. For purposes of
      determining such performance, the Investment Funds will be valued as of
      the close of each business day that the New York Stock Exchange is open
      for trading.

      

 iv.  Notwithstanding any other provision of this Plan that may be interpreted
      to the contrary, the Investment Funds are to be used for measurement
      purposes only, and a Participant's election of any Investment Fund, the
      allocation to his or her Account thereto, the calculation of additional
      amounts and the crediting or debiting of such amounts to a Participant's
      Account shall not be considered or construed in any manner as an actual
      investment of his or her Account in any such Investment Fund. In the event
      that the Company, in its sole discretion, decides to invest funds in any
      or all of the Investment Funds, no Participant shall have any rights in or
      to such investments themselves. Without limiting the foregoing, a
      Participant's Account shall at all times be a bookkeeping entry only and
      shall not represent any investment made on his or her behalf by the
      Company or the Trust; the Participant shall at all times remain an
      unsecured creditor of the Company. The Company does not in any way
      guarantee any Participant's Account against loss or depreciation, whether
      caused by poor investment performance, insolvency of a deemed investment
      or by any other event or occurrence, nor does the Company guarantee that
      any Participant, other individual or entity shall be entitled to any
      particular tax consequence with respect to the Plan or any credit or
      payment hereunder.

      

Payment of Deferred Compensation.

A Participant shall elect, at the time a Participant first files an Election
Form with the Company, the form in which the Participant's Account balance shall
be paid and, subject to the limitations of this Section 6, the date at which
such distribution shall be made or commence. Except as further provided in this
paragraph, or in this Section 6 or in Section 7, the Participant's election of
the date of commencement of distribution or the form of distribution shall be
irrevocable. Notwithstanding the foregoing, a Participant may elect, by filing
such form as prescribed by the Plan Committee, or its designee, to change to a
later date the distribution commencement date previously elected by the
Participant. A change in the distribution commencement date shall be given
effect by the Plan Committee only if the new distribution commencement date
elected by the Participant is in a subsequent Plan Year and is at least twelve
(12) months subsequent to the date the election change is filed by the
Participant.



Retirement or Termination of Employment.

At such time as the Participant's Termination of Employment occurs, the
Participant's Account balance shall be payable to the Participant in one lump
sum commencing no later than sixty (60) days following the Participant's
Termination of Employment date. At such time as the Participant terminates
employment at or following attainment of Normal Retirement Age, the
Participant's Account balance shall be payable to the Participant in one lump
sum or in up to five (5) annual installments as elected by the Participant and
commencing on the date elected by the Participant, or in such other payment form
as may be approved by the Plan Committee.



In-Service Withdrawal.

In connection with each annual Election Form, a Participant may irrevocably
elect to receive a future Fixed Date Payout from the Plan with respect to
deferrals and earnings attributable thereto for the Plan Year subject to the
Election Form. A different Fixed Date Payout may apply for different Election
Forms. Subject to the Deduction Limitation and the other terms and conditions of
this Plan, the Fixed Date Payout elected shall be paid out (or the payments
shall begin) no earlier than three (3) years following January 1st of the Plan
Year next following the Plan Year in which the Participant elects the Fixed Date
Payout. A Participant shall elect to receive his or her Fixed Date Payout in a
lump sum or in up to five (5) annual installments, or in such other payment form
as may be approved by the Plan Committee. If a Participant does not elect to
have his or her Fixed Date Payout paid in installments, then such benefit shall
be payable in a lump sum. The lump sum payment shall be made or installments
shall commence no later than sixty (60) days following the date elected for
commencement of the Fixed Date Payout. Any such payment made shall be subject to
the Deduction Limitation.



A Participant may modify the date on which any such Fixed Date Payout is to be
paid or revoke a previous election with respect thereto by submitting a new
Election Form; provided that any such modification or revocation shall not be
given effect unless such new Election Form is submitted to and accepted by the
Plan Committee at least thirteen (13) months prior to the scheduled payout date
of the distribution to be modified or revoked and any new payout date designated
in such form is at least two (2) years following the scheduled payout date of
the distribution to be deferred.

A Fixed Date Payout shall not be paid if it conflicts with another payment that
is due under the terms of this Plan as a result of the Participant's retirement,
Termination of Employment, unforeseen emergency, death, Disability, or a Change
in Control. Payments to be made upon a Participant's retirement, Termination of
Employment, unforeseen emergency, death, or Disability, or as a result of a
Change in Control, shall take precedence over any Fixed Date Payout.

Unforeseen Emergency and Financial Hardship Distribution.

Upon petition by the Participant (or the Participant's beneficiary), the Plan
Committee may, in its sole discretion, suspend any deferrals required to be made
by the Participant and accelerate the payment of all or any portion of the
aggregate amount allocated to the Participant's Account in the event of an
unforeseen emergency caused by an event beyond the control of the Participant
(or the Participant's beneficiary) that would result in severe financial
hardship to the Participant (or the Participant's beneficiary), but only to the
extent of the amount necessary to meet such unforeseen emergency, including
amounts necessary to pay taxes on the distributed amount.



If, subject to the sole discretion of the Plan Committee, the Participant's
petition for the suspension and/or payout is approved, suspension of deferrals
shall take effect upon the date of approval and any payout in the form of a lump
sum shall be made within sixty (60) days following the date of approval. The
payment of any amount under this Section 6.C shall be subject to the Deduction
Limitation. Once the payout is paid, the Participant shall not be eligible to
participate in the Plan for a period of six (6) months measured from the first
day of the month next following the month in which the payout is paid.

For purposes of this Plan, an unforeseen emergency shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant not covered by
insurance, liquidation of other assets (to the extent the liquidation itself
will not cause severe financial hardship) or cessation of deferrals under this
Plan, resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent (as defined in Section 152(a) of the Code), (ii) a
loss of the Participant's property due to casualty, or (iii) such other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Plan Committee.

Disability Payout.

If the Participant should become Disabled before receiving any or all of his or
her Account balance, any such unpaid amount may be paid to the Participant in
one lump sum, in up to five (5) annual installments, or in such other payment
form as the Plan Committee, in its sole discretion, shall determine.



Haircut Provision.

A Participant (or, after a Participant's death, his or her beneficiary) may
elect, at any time, to withdraw all or a portion of his or her Account,
calculated as if a Termination of Employment had occurred as of the day of the
election, less a withdrawal penalty equal to ten percent (10%) of the requested
distribution amount (the net amount shall be referred to as the "Withdrawal
Amount"). This election can be made at any time. The Participant (or his or her
beneficiary) shall make this election by giving the Plan Committee such advance
written notice of the election in such form and at such time as determined from
time to time by the Plan Committee. The Participant (or his or her beneficiary)
shall be paid the Withdrawal Amount in a lump sum within sixty (60) days
following his or her election. Once the Withdrawal Amount is paid, the
Participant's participation in the Plan shall cease and the Participant shall
not be eligible to defer Total Compensation or Base Pay to the Plan for the
remainder of the Plan Year during which the Withdrawal Amount is paid and the
entire subsequent Plan Year. The payment of this Withdrawal Amount shall be
subject to the Deduction Limitation, as defined in this Section 6.



Deduction Limitation on Withdrawal and Payments.

If the Company determines in good faith that there is a reasonable likelihood
that any amount paid to a Participant for a taxable year of the Company would
not be deductible by the Company solely by reason of the limitation under
Section 162(m) of the Code, then to the extent deemed necessary by the Company
to ensure that the entire amount of any distribution to the Participant pursuant
to this Plan is deductible, the Company may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 5. The amounts so deferred and amounts credited thereon shall be
distributed to the Participant or his or her beneficiary (in the event of the
Participant's death) at the earliest possible date, as determined by the Company
in good faith, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m) of the Code, or if earlier, the date
that is twenty-four (24) months following the date on which the distribution was
first distributable to the Participant pursuant to the provisions of this Plan.



Payment in Event of Incompetency.

Notwithstanding the foregoing, if the Plan Committee finds that any person to
whom any amount is payable under this Plan is unable to care for his or her
affairs because of illness or accident, then the Plan Committee may direct that
any payment due such person (unless a prior claim therefore has been made by a
duly appointed legal representative) or any part thereof, be paid or applied for
the benefit of such person (or such person's spouse, children or other
dependents), to an institution maintaining or having custody of such person, or
any other person deemed by the Plan Committee to be a proper recipient on behalf
of such person otherwise entitled to payment, or any of them, in such manner and
proportion as the Plan Committee may deem proper. Any such payment shall be in
complete discharge of the Company's obligations under this Plan.



Change in Form of Payment.

A Participant may file with the Plan Committee a change in the form of payment
from lump sum to an installment form, or
vice versa
, or from one installment period to another installment period. Any such change
shall be effective for the Plan Year that begins at least six (6) months after
the Plan Committee's receipt of an Election Form indicating a change in payment
method. Any such election to change a payment method shall be disregarded if any
distribution event occurs prior to the Plan Year for which the changed Election
Form would become effective. In such an event, the form of payment previously in
effect, or required by the distribution event, shall apply as if no change had
been elected.



Change in Control.

Notwithstanding any other provision of this Plan, the Participant may elect that
upon a Change in Control, his or her Account under the Plan shall be paid or
retained as follows:



 i.  Paid no later than sixty (60) days following the Change in Control in the
     form of a lump sum payment of the Participant's Account; or

     

 ii. Retained in the Plan and administered and distributed in accordance with
     the terms of the Plan as in effect following the Change in Control.

     

The Change in Control Election provided in this Section 7 must be made in
writing by the Participant and shall be effective only with respect to a Change
in Control that occurs more than six (6) whole calendar months following the
month in which the written Change in Control Election is provided to the Plan
Committee by the Participant.

For purposes of this Plan and any related Trust, the term Change in Control
means any of the following events:

 i.   Any consolidation or merger of the Company with or into any other
      corporation or corporations in which the stockholders of the Company
      immediately prior to the consolidation or merger do not retain a majority
      of the voting power of the surviving corporation;

      

 ii.  As a result of or in connection with any cash tender offer, exchange
      offer, merger or other business combination, sale of assets or contested
      election, or combination of the foregoing, if the persons who were
      Directors of the Company immediately prior to such event no longer
      constitute a majority of the Company's Board of Directors;

      

 iii. Any sale of all or substantially all of the assets of the Company; or

      

 iv.  Any liquidation or dissolution of the Company.

      

Payments under this Section 7 shall be subject to the Deduction Limitation.

Payment to Beneficiary or Representative.

If the Participant should die before receiving payment of any or all of his or
her Account, any such unpaid Account balance shall be paid to the beneficiary
last designated by the Participant (or, if no such beneficiary shall survive the
Participant or if no beneficiary has been designated, to the beneficiary
designated by the Participant under the 401(k) Plan, or if no such beneficiary
shall survive the Participant or if no such beneficiary has been designated
under the 401(k) Plan, to the Participant's estate). Such payments to a
beneficiary shall be made in one lump sum, in up to five (5) annual
installments, or in such other payment form as the Plan Committee, in its sole
discretion, shall determine.



Each Participant shall have the right, at any time, to designate any person or
persons as such Participant's beneficiary or beneficiaries (both primary and
contingent). Each beneficiary designation shall become effective only when filed
in writing with the Plan Committee during the Participant's lifetime on a form
provided by the Plan Committee.

The filing of a new beneficiary designation form will cancel all beneficiary
designations previously filed pursuant to the Plan. The spouse of a married
Participant domiciled in a community property jurisdiction shall sign any
designation of beneficiary or beneficiaries other than the spouse and have that
designation notarized.

If any distribution is due to a beneficiary and that beneficiary dies before
receiving the distribution, such distribution shall be paid to the estate of
that beneficiary.

Claims.



 A. Applications for Benefits and Inquiries.

Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative). The address of the Plan Administrator is:



Siebel Systems, Inc.
Attn: Sherri Hoff
2207 Bridgepointe Parkway
San Mateo, CA 94404

Denial of Claims.

In the event that any application for benefits is denied in whole or in part,
the Plan Administrator must provide the applicant with written or electronic
notice of the denial of the application, and of the applicant's right to review
the denial. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. The notice of denial will be set forth in a manner designed
to be understood by the applicant and will include the following:



 i.   the specific reason or reasons for the denial;

      

 ii.  references to the specific Plan provisions upon which the denial is based;

      

 iii. a description of any additional information or material that the Plan
      Administrator needs to complete the review and an explanation of why such
      information or material is necessary; and

      

 iv.  an explanation of the Plan's review procedures and the time limits
      applicable to such procedures, including a statement of the applicant's
      right to bring a civil action under Section 502(a) of ERISA following a
      denial on review of the claim, as described below.

      

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time; in which case the Plan Administrator
has up to an additional ninety (90) days for processing the application. If an
extension of time for processing is required, written notice of the extension
will be furnished to the applicant before the end of the initial ninety (90) day
period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

Request for a Review.

Any person (or that person's representative) for whom an application for
benefits is denied, in whole or in part, may appeal the denial by submitting a
request for a review to the Plan Administrator within sixty (60) days after the
application is denied. A request for a review shall be in writing and shall be
addressed to:



Siebel Systems, Inc.
Attn: Sherri Hoff
2207 Bridgepointe Parkway
San Mateo, CA 94404

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into Account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

Decision on Review.

The Plan Administrator will act on each request for review within sixty (60)
days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional sixty (60) days), for processing
the request for a review. If an extension for review is required, written notice
of the extension will be furnished to the applicant within the initial sixty
(60) day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:



 i.   the specific reason or reasons for the denial;

      

 ii.  references to the specific Plan provisions upon which the denial is based;

      

 iii. a statement that the applicant is entitled to receive, upon request and
      free of charge, reasonable access to, and copies of, all documents,
      records and other information relevant to his or her claim; and

      

 iv.  a statement of the applicant's right to bring a civil action under Section
      502(a) of ERISA.

      

Rules and Procedures.

The Plan Administrator will establish rules and procedures, consistent with the
Plan and with ERISA, as necessary and appropriate in carrying out its
responsibilities in reviewing benefit claims. The Plan Administrator may require
an applicant who wishes to submit additional information in connection with an
appeal from the denial of benefits to do so at the applicant's own expense.



Exhaustion of Remedies.

No legal action for benefits under the Plan may be brought until the applicant
(i) has submitted a written application for benefits in accordance with the
procedures described above, (ii) has been notified by the Plan Administrator
that the application is denied, (iii) has filed a written request for a review
of the application in accordance with the appeal procedure described above, and
(iv) has been notified in writing that the Plan Administrator has denied the
appeal; provided, however, that legal action may be brought if the Plan
Administrator has not acted on the claim or the request for review within the
applicable time limits specified above.



Administration.

Except as specified later in this Section 10, the Plan shall be administered by
the Plan Committee which shall be appointed by the Board of Directors or by the
Compensation Committee. The Plan Committee shall have full power, discretion and
authority to interpret, construe and administer this Plan and any part hereof,
and the Plan Committee's interpretation and construction thereof, and actions
hereunder, shall be binding and conclusive on all persons for all purposes. The
Plan Committee may employ legal counsel, consultants, actuaries and agents as it
may deem desirable in the administration of the Plan and may rely on the opinion
of such counsel or the computations of such consultant or other agent. The Plan
Committee shall provide for the keeping of written minutes of its actions
hereunder.



Expenses.

Expenses related to the administration of this Plan, including, as applicable,
but not limited to, recordkeeping, trustee, accounting or legal fees, shall be
paid from the general assets of the Company including, if the Company so
directs, from any assets held in the Trust.



Unsecured Funds.

Payments may be paid in cash from the Trust, the assets of which shall be
considered to be the general funds of the Company. To the extent not paid from
the Trust, payments under this Plan shall be made from the general assets of the
Company. No other special or separate fund shall be established and no other
segregation of assets shall be made to assure the payment of any Participant's
Account balance. The Participant shall have no right, title or interest whatever
in or to any investment which the Company may make to aid it in meeting its
obligations hereunder or to any assets of the Trust. Nothing contained in this
Plan, and no action taken pursuant to the Plan provisions, shall create or be
construed to create a fiduciary relationship between the Company and the
Participant or any other person.



To the extent that any person acquires a right to receive payments from the
Company hereunder such right shall be no greater than the right of an unsecured
creditor of the Company. Rights to benefit payments under the Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or of the Participant's beneficiaries, except if the Plan Committee receives an
acceptable domestic relations order with respect to a Participant's Account
under the Plan. For this purpose, the term domestic relations order shall have
the meaning given it in Section 414(p) of the Code. It is the intention of the
Company that the Plan be unfunded for tax purposes and for purposes of Title I
of ERISA.

Other Benefits.

This Plan shall be in addition to any rights of the Participant under any other
agreement with the Company, if any, and shall not affect or reduce any benefit
or compensation inuring to the Participant of a kind not expressly provided for
in this Plan.



Withholding

. The Company may withhold from a payment any federal, state, or local taxes
required by law to be withheld with respect to such payment. Federal, state, or
local taxes imposed with respect to additions to a Participant's Account shall
be satisfied by withholding from amounts otherwise payable by the Company to the
Participant or, in the sole discretion of the Plan Committee, by a reduction in
the amount credited to such Participant's Account.



Employment and Benefits Rights

. Any benefit payable under this Plan shall not be deemed compensation or other
compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of the Company for the benefit of its employees except
to the extent otherwise provided in such plan or arrangement or required to
comply with laws applicable to such plan or arrangement. Neither this Plan nor
any action taken hereunder shall be construed as giving to any employee the
right to be retained in the employ of the Company or as affecting the right of
the Company to dismiss any employee.



Binding Effect: Nonassignability.

This Plan shall be binding upon and inure to the benefit of the Company and its
successors and assigns and the Participant and the Participant's designees and
estate. Neither the Participant or the Participant's designees or estate shall
commute, encumber, sell or otherwise dispose of the right to receive the
payments provided for in this Plan, which payments and the rights thereto are
expressly declared to be nontransferable and nonassignable, except as provided
in Section 12.



Amendment, Termination.

This Plan may be amended, suspended or terminated, in whole or in part, by the
Board of Directors, or the Compensation Committee, but no such action shall
retroactively impair or otherwise adversely affect the rights of any person to
benefits under this Plan that have accrued prior to the date of such action, as
determined by the Plan Committee.



The Board of Directors or the Compensation Committee may determine that a
Participant shall no longer be a Participant in the Plan. If the Board of
Directors or the Compensation Committee terminates a Participant's participation
in the Plan, then the Board of Directors or the Compensation Committee also
shall determine if such Participant's benefits shall be (i) paid to the
Participant as soon as administratively feasible following such termination of
participation or (ii) held in the Plan and paid in accordance with the most
recent election of the Participant on file with the Plan Committee or its
designee.

Notwithstanding the foregoing, if there is a Change in Control and the successor
employer, by resolution of its board of directors, elects not to continue to
sponsor the Plan, then the Plan shall terminate and the Account balances, or
remaining Account balances, of all Participants, whether such Participant is
receiving installment payments or not, shall be paid to the Participant in a
single lump sum payment. Such lump sum payment shall be made within sixty (60)
days following the adoption of the resolutions of the board of directors of the
successor employer not to continue to sponsor the Plan.

Governing Law

. Except to the extent preempted by applicable federal law, this Plan shall be
governed by the laws of the State of California as from time to time in effect.



Captions; Entire Agreement

. The captions preceding the Sections hereof have been inserted solely as a
matter of convenience and in no way define or limit the scope or intent of any
provision hereof.



Scrivener's Error

. Notwithstanding any other provision of the Plan to the contrary, if there is a
scrivener's error in properly transcribing this Plan, it shall not be a
violation of the Plan terms to operate the Plan in accordance with its proper
provisions, rather than in accordance with the terms of the Plan, pending
correction of the Plan through Plan amendment. In addition, any provisions of
the Plan improperly added as a result of scrivener's error shall be considered
null and void as of the date such error occurred.



Executed on behalf of the Company, effective as of the date first written above.

Siebel Systems, Inc.

By:  /s/ Kenneth A. Goldman

Name:  Kenneth A. Goldman

Title:  Senior Vice President, Finance and Administration
            and Chief Financial Officer




--------------------------------------------------------------------------------


